Citation Nr: 1130848	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a spinal disorder, to include a back disorder and a neck disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression, attention deficit hyperactivity disorder, and memory loss, to include as secondary to a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Sean P. Sullivan, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974, from July 1975 to July 1978, and from October 1985 to August 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  In July 20011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a spinal disorder, to include a back disorder and a neck disorder.

2.  In July 20011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression, attention deficit hyperactivity disorder, and memory loss, to include as secondary to a traumatic brain injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a spinal disorder, to include a back disorder and a neck disorder, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression, attention deficit hyperactivity disorder, and memory loss, to include as secondary to a traumatic brain injury, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2008, the Veteran filed a claim for service connection for a spinal disorder and to reopen a previously denied claim of entitlement to service connection for depression, attention deficit hyperactivity disorder, and memory loss, to include as secondary to a traumatic brain injury.  By a rating decision dated in July 2008, these claims were denied.  The Veteran filed a notice of disagreement with this rating decision in July 2009, and perfected an appeal to both of these issues in April 2010.  In July 2011, the Veteran submitted a letter stating that he wished to withdraw all of his claims on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to service connection for a spinal disorder, to include a back disorder and a neck disorder, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression, attention deficit hyperactivity disorder, and memory loss, to include as secondary to a traumatic brain injury, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal as to these issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of entitlement to service connection for a spinal disorder, to include a back disorder and a neck disorder, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression, attention deficit hyperactivity disorder, and memory loss, to include as secondary to a traumatic brain injury.  As such, the Board finds that the Veteran has withdrawn his claims as to these issues, and accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for a spinal disorder, to include a back disorder and a neck disorder, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression, attention deficit hyperactivity disorder, and memory loss, to include as secondary to a traumatic brain injury, and they are dismissed.


ORDER

The claim of entitlement to service connection for a spinal disorder, to include a back disorder and a neck disorder, is dismissed.

The claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression, attention deficit hyperactivity disorder, and memory loss, to include as secondary to a traumatic brain injury, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


